MEMORANDUM ***
Juan Ramirez Juarez and Martha Leticia Ramirez Mosqueda, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an Immigration Judge’s (“IJ”) decision denying their application for cancellation of removal. To the extent we have jurisdiction it is conferred by 8 U.S.C. § 1252. We review de novo claims of constitutional violations in immigration proceedings. See Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review Petitioners’ due process claim regarding the exclusion of evidence because it was not exhausted before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (explaining that this court lacks jurisdiction to review contentions not raised before the agency).
Petitioners’ argument that the court’s lack of judicial review over discretionary decisions violates them due process rights is unpersuasive.
PETITION FOR REVIEW DISMISS in part; DENIED in part.

 xhis disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.